[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus Bar Assn. v. Balaloski, Slip Opinion No. 2016-Ohio-86.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-86
                  COLUMBUS BAR ASSOCIATION v. BALALOSKI.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Columbus Bar Assn. v. Balaloski, Slip Opinion No.
                                    2016-Ohio-86.]
Attorneys at law—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to act with reasonable diligence in representing clients—
        Two-year suspension with one year stayed on conditions.
     (No. 2015-1002—Submitted July 7, 2015—Decided January 14, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-102.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Daniel Karl Balaloski of Reynoldsburg, Ohio, Attorney
Registration No. 0068122, was admitted to the practice of law in Ohio in 1997. On
December 15, 2014, relator, Columbus Bar Association, charged Balaloski with
professional misconduct arising out of six separate client matters. The charges
                             SUPREME COURT OF OHIO




against Balaloski included failing to provide competent representation, failing to
act with reasonable diligence and promptness, failing to keep his clients reasonably
informed about the status of their legal matters, failing to promptly deliver to a
client funds the client was entitled to receive, and engaging in conduct that
adversely reflected on his fitness to practice law.
       {¶ 2} A panel of the Board of Professional Conduct considered the cause on
the parties’ amended consent-to-discipline agreement. See Gov.Bar R. V(16).
       {¶ 3} In the amended consent-to-discipline agreement, Balaloski stipulates
to the facts alleged in relator’s complaint and agrees that his conduct constituted
five violations of Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable
diligence in representing a client), four violations of 1.4 (requiring a lawyer to
reasonably communicate with a client), two violations of 1.1 (requiring a lawyer to
provide competent representation to a client), and one violation of 1.15(d)
(requiring a lawyer to promptly deliver funds or other property that the client is
entitled to receive). The parties agree to the dismissal of six alleged violations of
8.4(h) (prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer’s fitness to practice law), four alleged violations of 1.1, four alleged
violations of 1.15(d), two alleged violations of 1.4, and one alleged violation of 1.3.
       {¶ 4} The parties stipulate that the applicable mitigating factors include the
absence of a prior disciplinary record, the absence of a dishonest or selfish motive,
Balaloski’s acknowledgement that his actions were improper, his full and free
disclosure to the board and his cooperative attitude toward proceedings, and his
good character and reputation. See Gov.Bar R. V(13)(C)(1), (2), (4), and (5). In
addition, the parties stipulate that Balaloski’s depression contributed to his
misconduct. See Gov.Bar R. V(13)(C)(7). The parties agree that the applicable
aggravating factors include that there was a pattern of misconduct and that there
were multiple offenses.     See Gov.Bar R. V(13)(B)(3) and (4).          Based upon
Balaloski’s stipulated misconduct and these factors, the parties stipulate that the




                                          2
                                January Term, 2016




appropriate sanction for Balaloski’s misconduct is a two-year suspension from the
practice of law, with the second year stayed on the conditions that Balaloski (1)
engage in no further misconduct, (2) submit proof, upon applying for reinstatement,
that he has complied with Ohio Lawyers Assistance Program (“OLAP”)
requirements, and (3) upon reinstatement to the practice of law, serve a one-year
period of monitored probation pursuant to Gov.Bar R. V(21)(B).
       {¶ 5} The panel and the board found that the consent-to-discipline
agreement conforms to Gov.Bar R. V(16) and recommend that we adopt the
agreement in its entirety.
       {¶ 6} In support of this recommendation, the panel referred to Toledo Bar
Assn. v. Stewart, 135 Ohio St. 3d 316, 2013-Ohio-795, 986 N.E.2d 947 (a two-year
suspension from the practice of law, with the second year stayed on conditions, and
a one-year period of monitored probation upon reinstatement was the appropriate
sanction for an attorney who accepted retainers from clients and then failed to
perform the contracted work, failed to reasonably communicate with the clients,
failed to return client files and the unearned portion of their fees on termination of
his representation, and failed to cooperate in several of the resulting disciplinary
investigations) and Disciplinary Counsel v. Folwell, 129 Ohio St. 3d 297, 951
N.E.2d 775, 2011-Ohio-3181 (a two-year suspension from the practice of law, with
the second year stayed on conditions, and a one-year period of monitored probation
upon reinstatement was the appropriate sanction for an attorney who engaged in a
pattern of misconduct in seven separate client maters).
       {¶ 7} We agree that Balaloski violated Prof.Cond.R. 1.1, 1.3, and 1.4—all
on multiple occasions—as well as 1.15(d) and, as stated in the parties’ agreement
and as indicated by the cited precedent, that this conduct warrants a two-year
suspension from the practice of law, with the second year stayed on the conditions
agreed to by the parties and recommended by the board. Therefore, we adopt the




                                          3
                             SUPREME COURT OF OHIO




parties’ consent-to-discipline agreement, including the agreed dismissal of certain
alleged violations.
       {¶ 8} Accordingly, Daniel Karl Balaloski is hereby suspended from the
practice of law for a period of two years, with the second year stayed on the
conditions that Balaloski shall (1) not engage in any further misconduct, (2) provide
proof, upon applying for reinstatement, that he has complied with any applicable
OLAP requirements, and (3) upon reinstatement, serve a one-year term of
monitored probation in accordance with Gov.Bar R. V(21). If Balaloski fails to
comply with the conditions of the stay, the stay will be lifted, and Balaloski will
serve the entire two-year suspension. Costs are taxed to Balaloski.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Barbara Petrella, Lori J. Brown, and Alysha Clous, for relator.
       Kegler, Brown, Hill & Ritter Co., L.P.A., and Christopher J. Weber, for
respondent.
                               _________________




                                         4